 Exhibit 10.51

 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is entered into as of October 21,
2016 by and between GrowLife, Inc. (the “Company”) and Process Engineering
Services, Inc. (the Consultant”).
 
1.           Consulting Relationship. During the term of this Agreement,
Consultant will provide advisory services (the “Services”) to the Company as
such are more fully described on Exhibit A attached hereto. Consultant
represents that Consultant has the qualifications, the experience and the
ability to properly perform the Services. Consultant shall use Consultant’s best
efforts to perform the Services such that the results are satisfactory to the
Company.
 
2.           Fees. As consideration for the Services to be provided by
Consultant the Company shall pay to Consultant the amounts specified in Exhibit
B attached to this Agreement at the times specified therein.
 
3.           Expenses. Consultant shall not be authorized to incur any expenses
behalf of the Company or incur any expenses itself that Consultant expects
Company to reimburse Consultant for without the Company’s prior consent, which
consent shall be evidenced in writing for any expenses in excess of $250 per
month.  As a condition to receipt of reimbursement, Consultant shall be required
to submit to the Company reasonable evidence that the amount involved was
expended and related to Services provided under this Agreement.
 
4.            
Term and Termination. Consultant shall serve as a consultant to the Company for
an initial term of one year commencing on October 21, 2016 after which either
party may terminate this Agreement at any time without notice.
 
5.            
Independent Contractor. Consultant’s relationship with the Company will be that
of an independent contractor and not that of an employee.
 
(a)           Method of Provision of Services. Consultant shall be solely
responsible for determining the method, details and means of performing the
Services. Consultant may, at Consultant’s own expense, employ or engage the
service of such employees or subcontractors as Consultant deems necessary to
perform the Services required by this Agreement (the “Assistants”). Such
Assistants are not the employees of the Company and Consultant shall be wholly
responsible for the professional performance of the Services by his Assistants
such that the results are satisfactory to the Company.
 
(b)           No Authority to Bind Company. Neither Consultant, nor any partner,
agent or employee of Consultant, has authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.
 
(c)           No Benefits. Consultant acknowledges and agrees that Consultant
(or Consultant’s employees, if Consultant is an entity) will not be eligible for
any Company employee benefits and, to the extent Consultant (or Consultant’s
employees, if Consultant is an entity) otherwise would be eligible for any
Company employee benefits but for the express terms of this Agreement,
Consultant (on behalf of itself and its employees) hereby expressly declines to
participate in such Company employee benefits.
 
 
-1-

 
(d)           Withholding and Taxes. Consultant shall have full responsibility
for applicable withholding taxes for all compensation paid to Consultant, its
partners, agents or its employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements.
 
(e)           Work for Others. The Company acknowledges, recognizes, and agrees
that, subject to the provisions of Section 7 hereto, the Consultant may perform
services for other persons, clients, or businesses.
 
6.           Consulting or Other Services for Competitors. Consultant represents
and warrants that Consultant does not presently perform consulting or other
services for, or engage in an employment relationship with, companies who
businesses or proposed businesses in any way involve products or services which
are competitive with the Company’s products or services, or those products or
services proposed or in development by the Company during the term of the
Agreement (except for those companies, if any, listed on Exhibit C attached
hereto). If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by and to provide information sufficient to
allow the Company and Consultant to mutually and collectively determine if such
proposed work will conflict with the terms of this Agreement, the interests of
the Company or further services which the Company might request of Consultant.
If both the Consultant and Company, after a reasonable review, determine such
proposed work will compromise the Consultant’s ability to perform under this
Agreement the Company may elect to terminate this Agreement by giving notice the
Consultant as provided hereunder.
 
7.           Confidentiality and Nondisclosure. Consultant shall not, during or
after the term of his engagement, directly or indirectly, use, disseminate, or
disclose to any person, firm, or other business entity for any purpose
whatsoever, any information not generally known in the industry in which the
Company is or may be engaged which was disclosed to Consultant or known by
Consultant as a consequence of or through his consulting relationship with the
Company. This includes information regarding and relating to the Company's
services, pricing and clients, and also includes information relating to
purchasing, accounting, marketing, and merchandising. Consultant shall hold in a
fiduciary capacity for the benefit of the Company all information described
herein, during the term of this Agreement, which may be directly or indirectly
useful in or related to the business of the Company or its affiliates, or may be
within the scope of its or their business. Notwithstanding this Section 8, with
the prior written consent of the Company, the Consultant may use Company name
for the Consultant’s marketing and other promotional materials.
 
Except as required by law, neither Consultant nor any of Consultant’s employees,
officers, agents or advisors shall issue any press release or make any other
public statement relating to this Agreement, any work done under this Agreement
or any of the transactions contemplated by this Agreement without obtaining the
prior written approval of Company as to the contents and the manner of
presentation and publication of such press release or public statement.
 
 
-2-

 
8.           Conflicts with this Agreement. Consultant represents and warrants
that neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict with or in any way inconsistent
with the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust prior to commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to the Company or uses in the
course of performance of this Agreement, without liability to such third
parties. Consultant will not knowingly infringe upon any copyright, patent,
trade secret or other property right of any former client, employer or third
party in the performance of the Services required by this Agreement.
 
9.           Miscellaneous.
 
(a)           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the parties.
 
(b)           Sole Agreement. This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.
 
(c)           Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, 48
hours after being deposited in the regular mail as certified or registered mail
(airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.
 
(d)           Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflict of laws.
 
(e)           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.
 
(f)           Counterparts. This Agreement may be executed and delivered in
counterparts or electronically, each of which shall be deemed an original, but
all of which together will constitute one and the same instrument.
 
 
-3-

 
(g)           Arbitration.   Any dispute or claim arising from or relating to
this Agreement will be finally settled by binding arbitration in Delaware, in
accordance with the rules of the American Arbitration Association by one
arbitrator appointed in accordance with said rules. The arbitrator shall apply
Delaware law, without reference to rules of conflicts of law (for the purpose of
applying another jurisdiction’s law) or rules of statutory arbitration, to the
resolution of any dispute. Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision.
 
(h)           Jurisdiction and Venue. Any suit involving any dispute or matter
arising under this Agreement may only be brought in the United States District
Court for the State of Delaware having jurisdiction over the subject matter of
the dispute or matter. Each of the parties hereto, hereby consents to the
exercise of personal jurisdiction by any such court with respect to any such
proceeding.
 
(i)           Advice of Counsel. EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING THIS
AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
[Signature Page Follows]
 
 
-4-

 
IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement on
the respective dates set forth below.
 
COMPANY:
GrowLife, Inc.
 
 
By: /s/ Marco Hegyi
Name: Marco Hegyi
Title: Chief Executive Officer
 
Address: 5400 Carillon Point
Kirkland, WA 98033
 
 
 
 
 
CONSULTANT:
Process Engineering Services, Inc.
 
/s/ Michael E. Fasci
Michael E. Fasci, President
 
 
Address: PO Box 500
East Taunton, MA 02718
 
 
 
 
 
 
 
 
 

 
 
 
 
 
-5-

 
EXHIBIT A
 
 
DESCRIPTION OF CONSULTING SERVICES
 
 
Description of Services and Deliverables
Schedule/Deadline
Management of lender relationships
 
Consulting on financing
 
Consulting on acquisitions and integration of acquisition
 
 
 
 
 
 
 
 
 
 
 

 
 
 
-6-

 
EXHIBIT B
 
COMPENSATION
 
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant by issuing 2,000,000 shares of restricted common stock at $0.01 per
share on April 21, 2017.
 
For Services rendered by Consultant under this Agreement, the Company shall pay
Consultant by issuing 2,000,000 shares of restricted common stock at $0.01 per
share on October 21, 2017.
 
 
 
-7-

 
EXHIBIT C
 
LIST OF COMPANIES AND PROJECTS
EXCLUDED UNDER SECTION 7
 
_X__ Conflicts described below Go Green
 
___ No conflicts
 
___ Additional Sheets Attached
 
Signature of
Consultant:                                                                                 
 
Print Name of
Consultant:                                                                              
 
Date: October 21, 2016
 
 
-8-
